Citation Nr: 0113201	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-06 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for scoliosis and 
convexity of the lumbosacral and thoracic spine with low back 
strain, currently evaluated as 40 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active duty from June 1971 to June 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

Statements by the veteran, including an August 1998 
statement, have addressed the matter of the effective dates 
for additional compensation for the veteran's dependents.  
The RO has not developed that matter for appellate review and 
it is referred to the RO for appropriate action.  

This case was advanced on the docket on the Board's own 
motion.  See 38 C.F.R. § 20.900(c) (2000).  

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

The veteran has recently submitted medical records reflecting 
evaluation of his service-connected disability at the VA 
facility in Charleston.  A VA physical examination was 
performed in August 1998, but the examiner did not comment on 
the effect the veteran's service-connected back disability 
had on his employability.  Moreover the examination report 
does not reflect range of motion studies of the spine, the 
degree of dysfunction caused by pain or the effect that 
exacerbation of pain in the back has on his functioning.  
Subsequent to the VA physical examination, the RO received a 
May 1997 decision of an Administrative Law Judge (ALJ) 
awarding the veteran entitlement to Social Security 
Administration (SSA) disability benefits commencing September 
1993.  The medical records underlying that award are also on 
file and reflect treatment by private clinical sources for 
disability of the lumbosacral and thoracic segments of the 
spine, as well as for nonservice-connected disability of the 
cervical spine.  It is not clear that all these private 
clinical sources have been contacted for the purpose of 
obtaining all relevant clinical records.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for low back 
disability since military service.  The 
veteran's complete treatment folder 
should be obtained from the VA Medical 
Center in Charleston and any other VA 
facility where the veteran claims to 
have received treatment.   After 
securing the necessary release, the RO 
should obtain these records.  In this 
regard, the attention of the RO is drawn 
to the private medical care providers 
listed in the May 1997 ALJ decision.  

2.  The veteran should be afforded VA 
orthopedic and neurology examinations to 
determine the extent and severity of the 
service connected thoracic and 
lumbosacral spine disability.  The 
examinations should include any tests or 
studies deemed necessary for an accurate 
assessment.  The examiner(s) should 
record the range of motion of the 
pertinent area(s).  The examiner(s) 
should: (1) describe the limitation of 
motion in terms of the degrees of 
painless motion and the degrees of 
painful motion, if any, as well as in 
terms of whether there is slight, 
moderate, or severe limitation of 
motion; (2) indicate whether the veteran 
has a mild, moderate, or marked 
disability of the affected areas; and 
(3) specifically comment on the 
functional limitations, if any, caused 
by the veteran's service-connected 
disability.  

With respect to the subjective 
complaints of pain, the examiner should 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, whether muscle atrophy 
attributable to the service-connected 
disability is present, whether changes 
in the condition of the skin that are 
indicative of disuse due to the service-
connected disabilities are present, and 
whether any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disability is present.  

In the neurology evaluation, attention 
should be drawn to all neurological 
impairment, including any impairment of 
the lower extremities.  A detailed 
rationale for all conclusions should be 
provided.  The claims folder should be 
made available to the examiner for 
review before the examination.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

4.  Thereafter, the RO should 
readjudicate these claims.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; however, the veteran is advised 
that failure to cooperate by reporting for scheduled 
examinations may result in the denial of the claim.  38 
C.F.R. § 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


